DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A case management conference was scheduled on September 21, 2010 at 11:15 a.m., to consider Plaintiffs' appeal. On August 19, 2010, the court sent notice of the scheduled case management conference to the Plaintiffs at 1919 NW Norfolk Court, Portland, OR 97229, which is the address provided to the court. The notice was not returned as undeliverable.
On September 21, 2010, the court sent Plaintiffs a letter which explained the importance of diligently pursuing an appeal. That letter was not returned as undeliverable. The letter advised that if the Plaintiffs did not provide a written explanation by October 5, 2010, for their failure to appear, the court would dismiss the appeal. As of this date, Plaintiffs have not contacted the court. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of October 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon October 11, 2010. The Court filed and entered this documenton October 11, 2010.